IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Waliyyuddin S. Abdullah,              :
                 Appellant            :
                                      :
      v.                              : No. 841 C.D. 2020
                                      : SUBMITTED: July 9, 2021
Philadelphia Department of            :
Revenue and Goehring Rutter and       :
Boehm                                 :

BEFORE:     HONORABLE P. KEVIN BROBSON, President Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                     FILED: December 22, 2021

      Appellant Waliyyuddin S. Abdullah (Abdullah) appeals from two orders
issued by the Court of Common Pleas of Philadelphia County (Common Pleas) on
April 21, 2020, through which Common Pleas sustained Appellees Philadelphia
Department of Revenue’s (Department) and Goehring, Rutter, and Boehm’s (GRB)
respective preliminary objections to Abdullah’s amended complaint and dismissed
Abdullah’s action with prejudice. Upon review, we affirm Common Pleas.
                                 I. Background
            [Abdullah] is the record owner of the subject property
            located at 1321 W. Seltzer Street, Philadelphia[, Pa.,] (the
            “Property”). The City [of Philadelphia (City)] retained
            GRB . . . as legal counsel for the collection of delinquent
            real estate taxes accrued against the Property. In 2013,
            GRB . . . filed a tax sale petition on behalf of The City to
            collect the delinquent taxes on the Property for tax years
            1979-1985, 1987-2006, 2008, and 2011. GRB . . . filed the
            action in the Court of Common Pleas Case docket No.
            1306T0529 (hereinafter “Tax Claim Action”). Following
            a hearing on the City’s Tax Claim Action before [the
              Honorable] Paula Patrick, Judge Patrick entered a [d]ecree
              ordering that the Property be sold at sheriff[’]s sale.
              [Abdullah] incorrectly filed a [n]otice of [a]ppeal to [the]
              Superior Court on September 9, 2019 . . . . The case was
              [then] transferred to [the] Commonwealth Court on
              January 9, 2020 . . . .1
                      1
                        [The] Commonwealth Court [g]ranted [the] City[’s]
                      [m]otion to [q]uash [Abdullah’s a]ppeal on March 25, 2020.
Trial Court. Op., 11/15/21, at 1-2.
       On July 25, 2019, Abdullah filed a complaint in Common Pleas against the
Department and GRB, which he followed with an amended complaint on December
20, 2019. Abdullah stated in his amended complaint that he had attempted to pay his
delinquent tax bill for the Property on June 3, 2019, but had been informed by a
Department staff member that he could not do so, because he already had a payment
agreement with GRB for the Property. Am. Compl. at 2.1 Abdullah claimed that he
never made such an agreement and, as such, GRB had improperly interfered with
his ability to settle this debt. Id. at 2-3. Accordingly, Abdullah argued that the
Department’s and GRB’s “deceit” regarding their handling of his outstanding
property taxes violated Sections 1103(b) and 1304 of the Uniform Commercial
Code, 13 Pa. C.S. §§ 1103(b), 1304, and sought “$8,000.00 in [c]ompensatory
[d]amages from each [d]efendant and $1,000,000.00 in [p]unitive [d]amages from
each [d]efendant.” Id. at 2-6.
       On January 8, 2020, and January 9, 2020, the Department and GRB filed their
respective preliminary objections. Both the Department and GRB sought dismissal
of Abdullah’s amended complaint on the bases of demurrer and pendency of a prior
action. Department’s Preliminary Objections ¶¶14-51; GRB’s Preliminary


       1
          Abdullah’s numbering of the paragraphs in his amended complaint is not consistent, so,
for the sake of clarity, we instead elect to cite thereto using page numbers.


                                               2
Objections ¶¶9-45. Common Pleas then sustained these preliminary objections on
April 21, 2020, and dismissed Abdullah’s amended complaint with prejudice.
       Abdullah’s appeal followed shortly thereafter.2 On November 27, 2020,
Common Pleas ordered Abdullah to file a statement of errors complained of on
appeal (Statement) within 21 days of that order’s issuance. Despite this directive,
Abdullah did not submit his Statement until February 4, 2021, well after the deadline
had passed. Abdullah defended his noncompliance by asserting that he had never
been served with a copy of the November 27, 2020 order and had never been notified
that the order had been docketed. See Statement at 2. Abdullah did not, however,
explain how or when he had nevertheless learned that the order had been entered or
how he knew that he was consequently required to submit his Statement. See id. In
light of this, we remanded this matter to Common Pleas on July 28, 2021, with
instructions that the lower court first determine whether the Statement was timely
filed and then file a supplemental opinion, in which it was to articulate its reasoning
regarding both the resolution of this timeliness issue and its sustaining of the
Department’s and GRB’s respective preliminary objections. Common Pleas then
filed its supplemental opinion on November 15, 2021.3 Therein, Common Pleas
explained it had found that Abdullah’s Statement was timely, due to administrative
failures that prevented Abdullah from receiving an electronic or paper copy of


       2
         Abdullah incorrectly appealed Common Pleas’ rulings to the Superior Court on April 30,
2020, and inexplicably named “Phila. Water Dept.” as the appellee in this matter. See Superior
Court of Pennsylvania – Civil Docketing Statement at 1. The Superior Court then transferred
Abdullah’s appeal to our Court via a per curiam order on July 29, 2020. Abdullah subsequently
identified the appellees in this matter as “Philadelphia Department of Revenue, et al.” See
generally Abdullah’s Br.

       3
        Common Pleas’ supplemental opinion is dated November 10, 2021, but was not filed with
our Court until November 15, 2021.


                                              3
Common Pleas’ November 27, 2020 order, as well as Abdullah’s prompt filing of
his Statement upon learning of that order. Common Pleas Op., 11/15/21, at 5-6. In
addition, Common Pleas explained why it had sustained the Department’s and
GRB’s respective preliminary objections. Id. at 6-8. As such, this matter is ready for
our consideration.
                                        II. Discussion
       On appeal,4 Abdullah raises three issues, which we have reordered and
reworded for simplicity’s sake. First, he argues that he stated viable legal arguments
in his amended complaint. Abdullah’s Br. at 8-9. Second, he maintains that res
judicata did not serve as a proper basis for dismissal. Id. at 8-10. Finally, he claims
that Common Pleas should have transferred his case from the equity side of the court
to the law side of the court or prompted him to file a second amended complaint,
instead of dismissing his lawsuit outright. Id. at 8-11.




       4
          We discern no error of law or abuse of discretion regarding Common Pleas’ determination
that Abdullah’s Statement was timely and, therefore, will consider Abdullah to have preserved his
appellate issues through it. See Pa. R.A.P. 1925(c)(1) (a trial court is the factfinder when, on
remand, it is tasked with determining whether a statement of errors complained of on appeal was
filed in a timely fashion). As for Common Pleas’ rulings regarding the Department’s and GRB’s
respective preliminary objections,
                [o]ur review of a trial court’s order sustaining preliminary
                objections and dismissing a complaint is limited to determining
                whether the trial court abused its discretion or committed an error of
                law. Petty v. [Hosp. Serv. Ass’n of Ne. Pa.], 967 A.2d 439
                (Pa.Cmwlth.2009). In reviewing preliminary objections, all well
                pleaded relevant and material facts are to be considered as true, and
                preliminary objections shall only be sustained when they are free
                and clear from doubt. Id. Such review raises a question of law as to
                which our standard of review is de novo and our scope of review is
                plenary. Id.
Szoko v. Twp. of Wilkins, 974 A.2d 1216, 1219 (Pa. Cmwlth. 2009).


                                               4
      We need only address the first of these issues in order to dispose of Abdullah’s
appeal. On this point, we agree with Common Pleas’ reasoning, which it articulated
as follows:
              In [his amended c]omplaint, [Abdullah] alleges that GRB
              . . . [and the Department] violated [the] “Obligation of
              Good Faith,” [pursuant to] 13 Pa C.S.[]§ 1304[, as well as]
              13 Pa. C.S.[]§ 1103(b)[, which is titled] “Construction of
              Title to Promote its Purposes and Polices, Applicability of
              Supplemental Principles of Law, Section (b) Law and
              Equity.” ([Am. Compl.] ¶ Legal Claim). However,
              [Abdullah] failed to explain how the facts of this case
              apply to the statutes. [Abdullah] attempted to establish a
              claim under the Uniform Commercial Code, [13 Pa. C.S
              §§ 1101-9809,] when the facts in [his amended complaint]
              alleged that there is a dispute [about] how [Abdullah] was
              [to] repay [his] delinquent taxes.4
                    4
                       [Abdullah] attempts to establish a claim under Division I
                    of the Commercial Code (Chapter 11 of the statute) which
                    primarily provides the general provisions of the code. See 13
                    Pa. C.S.A.[ ]§ 1102. “This division applies to a transaction
                    to the extent that it is governed by another division of this
                    title.” [Abdullah] also attempts to establish a claim under
                    Chapter 13 of the Commercial Code which refers to parties
                    to a contract power to choose applicable law. See [13] Pa.
                    C.S.[]§ 1301.
              Furthermore, even if pleaded properly, neither of those
              statutes give rise to a cause of action. Specifically, the
              Official Comment to 13 Pa. C.S.[]§ 1304 states, [in
              relevant part]:
                     . . . This section does not support an independent
                     cause of action for failure to perform or enforce in
                     good faith. Rather, this section means that a failure
                     to perform or enforce in good faith, a specific duty
                     or obligation under the contract, constitutes a breach
                     of that contract or makes unbailable, under the
                     particular circumstances are medial right or power.
                     This distinction makes it clear that the doctrine of
                     good faith merely directs a court towards
                     interpreting contracts within the commercial


                                             5
                      context in which they are created[,] performed, and
                      enforced, and does not create a separate duty of
                      fairness and reasonableness which can be
                      independently breached.
               13 Pa. C.S.[] § 1304, cmt. 1 (June 16, 2008).
               [Abdullah] also failed to state which “principle of law and
               equity” that [the Department and GRB] violated under 13
               Pa. C.S. [§] 1103(b). Moreover, [Abdullah’s amended
               complaint] is titled “[Amended] Complaint in Equity” but
               makes a monetary demand for damages, without stating
               the injury or the sources of damages. [Common Pleas
               dismissed Abdullah’s amended c]omplaint with prejudice
               [because,] even if [Abdullah were permitted to file a
               second amended complaint, he] would still be unable to
               establish a legally cognizable claim.
Trial Court Op., 11/15/21, at 7-8. Thus, as Abdullah failed to state a viable claim in
his amended complaint and could not remedy his failure through further amendment,
Common Pleas properly sustained the Department’s and GRB’s demurrers thereto
and correctly dismissed the amended complaint with prejudice.
                                       III. Conclusion
       In accordance with the foregoing, we affirm Common Pleas’ April 21, 2020
orders.5

                                             __________________________________
                                             ELLEN CEISLER, Judge




       5
         Due to our disposal of this appeal, we need not address whether Common Pleas correctly
sustained the Department’s and GRB’s preliminary objections to the amended complaint regarding
the pendency of a prior action. Furthermore, though we do not have to reach the remainder of
Abdullah’s arguments, we nevertheless wish to make clear that the division between courts of
equity and courts of law ceased to exist in our Commonwealth many years ago and, as such, each
court of common pleas has broad and unitary original jurisdiction over the vast majority of civil
actions. Wolk v. Sch. Dist. of Lower Merion, 197 A.3d 730, 738 n.9 (Pa. 2018); 42 Pa. C.S. §§ 931,
952.


                                                6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Waliyyuddin S. Abdullah,            :
                 Appellant          :
                                    :
      v.                            : No. 841 C.D. 2020
                                    :
Philadelphia Department of          :
Revenue and Goehring Rutter and     :
Boehm                               :

                                  ORDER


      AND NOW, this 22nd day of December, 2021, it is hereby ORDERED that
the Court of Common Pleas of Philadelphia County’s (Common Pleas) April 21,
2020 orders, through which Common Pleas sustained Appellees Goehring Rutter
and Boehm’s and Philadelphia Department of Revenue’s respective preliminary
objections and dismissed Appellant Waliyyuddin S. Abdullah’s amended complaint
with prejudice, are AFFIRMED.

                                    __________________________________
                                    ELLEN CEISLER, Judge